Citation Nr: 1820792	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability claimed as chronic obstructive pulmonary disease (COPD), including as secondary to the Veteran's service-connected asthma.


REPRESENTATION

The Veteran represented by:  J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the August 2015 VA Form 9, the Veteran requested a BVA hearing at a local VA office.  However, in correspondence of January 2016, the Veteran's attorney withdrew the hearing request.  

This matter was previously before the Board in October 2017, at which time it was remanded for further development.  Subsequent to the remand, entitlement to service connection for asthma was granted by the RO in a February 2018 rating decision.  Remaining before the Board is the issue of entitlement to service connection for COPD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, COPD is aggravated by the service-connected asthma.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, her diagnosed COPD is aggravated by a service-connected disease or injury.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veteran's claim for entitlement to service connection for COPD is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran seeks entitlement to service connection for a respiratory disability claimed as COPD, including as secondary to the Veteran's service-connected asthma.  The Board finds that service connection is warranted.

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.FR 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Turning to the facts in the case at hand, the Veteran meets the first criterion of secondary service connection in that she has diagnosed COPD.  She also meets the second criterion, as her asthma was service connected in a February 2018 rating decision.  The Board finds that she also meets the third criterion.  In her October 2014 original claim for service connection, the Veteran contended that her asthma had developed into COPD.  An August 2015 private medical opinion from Dr. G.N.W. states that the Veteran is being treated for "COPD superimposed on asthma," and an October 2016 private medical opinion from Dr. H.S. states that it is not possible to differentiate the symptoms between the Veteran's asthma and COPD since many of them overlap and aggravate each other.  This is echoed by a February 2018 VA examination, which states that it is not possible to differentiate the symptoms between the Veteran's asthma and chronic COPD because many of them overlap and aggravate each other.  Thus, the Board finds that there is sufficient evidence to show that the Veteran's COPD is aggravated by a service-connected disability.

The Board acknowledges the May 2015 VA examination, which states that the Veteran has been diagnosed as having COPD secondary to smoking up to one pack of cigarettes since age sixteen.  The Board also acknowledges the February 2018 VA examination, which opines that it is less likely as not that the Veteran's COPD is aggravated/caused by active service; rather, the COPD is most likely cause by/aggravated by her history of smoking.  However, the Board finds both of these opinions inadequate because they do not address potential aggravation by the Veteran's now service-connect asthma as it relates to the etiology of her COPD.

Therefore, resolving all doubt in favor the Veteran, the Board finds that the Veteran's COPD was aggravated by her service-connected asthma and, therefore, service connection is warranted on a secondary basis.


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


